1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***

4

5
      UNITED STATES OF AMERICA ex rel.
6     JOSHUA LUKE,
7                           Plaintiff,                        2:13-cv-01319-APG-VCF
                                                              AMENDED ORDER
8     vs.
      HEALTHSOUTH CORPORATION, et al.,                        MOTION TO APPEAR TELEPHONICALLY [ECF NO.
9
                                                              199]
                            Defendants.
10

11
            Before the Court is the parties’ Joint Motion for Leave to Participate Telephonically at June 6,
12
     2019 Hearing. (ECF No. 199). The parties seek to have their pro hac vice attorneys appear telephonically
13
     at the hearing while their local counsel attends the hearing in person.
14
            Accordingly, and for good cause shown,
15
            IT IS HEREBY ORDERED that the Joint Motion for Leave to Participate Telephonically at June
16
     6, 2019 Hearing (ECF No. 199) is GRANTED.
17
            The call-in telephone number is (888)273-3658, access code: 3912597. The call must be made five
18
     minutes prior to the hearing time. The court will join the call and convene the proceedings. The call must
19
     be made on a land line. The use of a cell phone or speaker phone during the proceedings is prohibited.
20
            DATED this 5th day of June, 2019.
21
                                                                   _________________________
22
                                                                   CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
23

24

25

                                                          1
